DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 09/04/2020.
Claims 1-19 and 23 are pending.  Claims 20-22 and 24-34 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13 and 23  is/are rejected under 35 U.S.C. 102(a)( as being anticipated by Benesty et al (US-7,072,465, hereafter, Benesty).
Regarding claim 12, Benesty discloses a device (see Figs. 1 and 2) for updating a coefficient vector of a finite impulse response (FIR) filter (10), comprising a memory, a processor, and a computer program stored in the memory and executable by the processor (a general purpose digital computer, see col. 18, lines 15-25), wherein the processor is configured to, when executing the computer program, perform the following 
Regarding claim 13, Benesty discloses the device according to claim 12, wherein the processor is further configured to, when executing the computer program, perform the following steps: updating, based on an end moment of pre-learning and a pre-defined updating period, a step-size diagonal matrix used to update the coefficient vector of the FIR filter, to obtain the updated step-size diagonal matrix (see col. 4, lines 29-65, and col. 7, lines 30-44).
Method claims 1-2 are rejected for the same reasoning as set forth for the rejection of apparatus claims 12-13 since the apparatus claims perform the same functions as the method claims.
Regarding claim 23, Benesty in col. 18, lines 15-37 discloses a computer-readable storage medium, having a computer program stored thereon, wherein the computer program, when being executed by a processor, performs the steps of the method according to claim 1.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 12-13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (CN-103680515, reference cited in IDS filed 02/24/2021, hereafter, Ni). 
Regarding claim 1, Ni discloses a proportional adaptive filter coefficient vector updating method using coefficient reuse (see description, paragraphs [0130] - [0166], and claims 1-7), the method comprising: acquiring a step-size diagonal distribution matrix G(n), and acquiring an updated filter coefficient vector by means of an NLMS-RC algorithm; and determining, according to a variance relationship between a mean square error E[e2(n)] and a system noise v(n), whether the update process of an adaptive filter coefficient vector teaches a steady state; when the update process of the adaptive filter coefficient vector does not reach a steady state, reusing only the current filter coefficient vector for the next estimated value of the adaptive filter coefficient vector; and when the update process of the adaptive filter coefficient vector reaches a
steady state, reusing filter coefficient vectors at the past R moments for the next estimated value of the adaptive filter coefficient vector.
However, Ni does not disclose the filter is a finite impulse response (FIR) filter. 
Since the finite impulse response filter is an adaptive filter based on a filter coefficient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adaptive filter coefficient vector updating method disclosed by Ni to an old and well-known finite impulse response (FIR) filter for adaptive filter control according to design requirements. 

Apparatus claims 12-13 are rejected for the same reasoning as set forth for the rejection of method claims 1-2 since the apparatus claims would have including the claimed structures and components to perform the same functions as the method claims.
Regarding claim 23, Ni would have including a computer program stored on a well-known digital computer, wherein the computer program, when being executed by a processor, performs the steps of the method according to claim 1.

Allowable Subject Matter
Claims 3-11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                              	03/11/2022